— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kellam, J.), rendered July 18, 1986, convicting him of attempted robbery in the second degree and assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the prosecution failed to prove that the two arresting police officers suffered a "physical injury” as defined in Penal Law § 10.00 (9), which was necessary to sustain a finding of guilt on the two counts of assault in the second degree (Penal Law § 120.05 [3]). Viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient for the jury to infer that the pain suffered by the complaining officers was substantial (see, People v Bogan, 70 NY2d 860; People v Rojas, 61 NY2d 726, 727; People v Esquilin, 141 AD2d 838; People v Fasano, 112 AD2d 791; cf., People v Williams, 127 AD2d 718). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, J. P., Lawrence, Kunzeman and Eiber, JJ., concur.